DETAILED ACTION

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Remarks
This communication is considered fully responsive to Applicant’s application filed 03/29/2021.
Application filed 03/29/2021.
Claims:
Claims 1-20 is pending.
Claims 1, 12 and 20 are independent.
IDS:
New IDS:
IDS filed 07/22/2021 has been considered.
Continuity/Priority Data:
This Application claims priority to Chinese Application No. CN202010707464.1 filed 07/21/2020.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7, 12, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2002/0047859 A1 to Szlam et al. (“Szlam”) in view of U.S. Patent No. 11,121,863 B1 to O’Neill et al. (“ONeill”).
As to claim 1, Szlam discloses:
a data processing method for a mini app, comprising: 
intercepting a request message of the mini app, and sending the request message to a target server, wherein the request message comes from a technology stack (Fig. 2, ¶0016 – Szlam teaches sending a request to a server with a cookie); 
acquiring returned data targeting at the request message and returned from the target server, wherein the returned data comprises cookie content, field information for indicating storage of the cookie content, and a data set corresponding to the request message (Fig. 2, ¶0016, ¶0049, ¶0050 – Szlam teaches sending a request to a server with a cookie and returning customer information to the client.); and 
returning the returned data to the technology stack issuing the request message (Fig. 2, ¶0016, ¶0049, ¶0050 – Szlam teaches sending a request to a server with a cookie and returning customer information to the client.).
ONeill discloses what Szlam does not expressly disclose.
ONeill discloses:
storing the cookie content into a cookie storage database of the mini app according to the field information (Fig. 1, IndexedDB APP A, 141; col. 3 ll. 36-54– ONeill teaches use of an IndexedDB APP A that is associated with an application A (i.e., ID of mini app))
Szlam and ONeill are analogous arts because they are from the same field of endeavor with respect to cookie storage within the network.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate cookie storage as discussed in ONeill with system/method as discussed in Szlam by adding the functionality of ONeill to the system/method of Szlam in order to incorporate application specific databases (ONeill, col. 3 ll. 36-54).

As to claim 7, Szlam discloses:
method according to claim 1, 
ONeill discloses what Szlam does not expressly disclose.
ONeill discloses:
wherein the cookie storage database is created in advance according to an ID of the mini app (Fig. 1, IndexedDB APP A, 141; col. 3 ll. 36-54– ONeill teaches use of an IndexedDB APP A that is associated with an application A (i.e., ID of mini app)).  The suggestion/motivation and obviousness rejection is the same as in claim 1.
As to claim 12, similar rejection as to claim 1.
As to claim 18, similar rejection as to claim 7.
As to claim 20, similar rejection as to claim 1.

Claims 2, 8, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2002/0047859 A1 to Szlam et al. (“Szlam”) in view of U.S. Patent No. 11,121,863 B1 to O’Neill et al. (“ONeill”) in further view of U.S. Patent Application Publication No. 2021/0336937 A1 to Gao et al. (“Gao”).
As to claim 2, Szlam and ONeill discloses:
method according to claim 1, 
Gao discloses what Szlam and ONeill do not expressly disclose.
Gao discloses:
further comprising: 
for a new request message of the mini app intercepted again, in response to there being a cookie content stored in the cookie storage database, adding the currently stored cookie content to the new request message, and sending the added new request message to the target server (¶0007, ¶0065, Fig. 2, Fig. 3A – Gao teaches attaching a ROC (read-only cookie) to the request for content sent to a server where the ROC is stored in the ROC LUT (i.e., cookie storage)).
Szlam, ONeill and Gao are analogous arts because they are from the same field of endeavor with respect to cookie usage within a network.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate attaching cookies to a request as discussed Gao with cookie storage as discussed in ONeill with system/method as discussed in Szlam by adding the functionality of Gao to the system/method of Szlam and ONeill in order to provide a more secure to transmit user ID data (Gao, ¶0004).

As to claim 8, Szlam and ONeill discloses:
method according to claim 1, 
Gao discloses what Szlam and ONeill do not expressly disclose.
Gao discloses:
wherein the storing the cookie content in the cookie storage database of the mini app according to the field information comprises: 
determining a domain name of a URL included in the request message (Fig. 2, ROC LUT, 216; ¶0007, ¶0033, ¶0053 – Gao teaches storage cookie information in ROC LUT based on the domain and are used in transmissions (i.e., requests) from the client); and 
storing, according to the field information, the cookie content under the domain name of the URL in the cookie storage database of the mini app (Fig. 2, ROC LUT, 216; ¶0053 – Gao teaches storage cookie information in ROC LUT based on the domain).  The suggestion/motivation and obviousness rejection as in claim 2.

As to claim 13, similar rejection as to claim 2.
As to claim 19, similar rejection as to claim 8.

Claims 3, 5, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2002/0047859 A1 to Szlam et al. (“Szlam”) in view of U.S. Patent No. 11,121,863 B1 to O’Neill et al. (“ONeill”) in further view of U.S. Patent Application Publication No. 2015/0350173 A1 to Tanese (“Tanese”).
As to claim 3, Szlam and ONeill discloses:
method according to claim 1, 
Tanese discloses what Szlam and ONeill do not expressly disclose.
Tanese discloses:
wherein the field information for indicating storage of the cookie content refers to field information defined by a pre-provided cookie storage interface (¶0053, ¶0054 – Tanese teaches use of setCookie and getCookie).
Szlam, ONeill and Tanese are analogous arts because they are from the same field of endeavor with respect to cookie use within a network.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate setCookie and GetCookie as discussed in Tanese with cookie storage as discussed in ONeill with system/method as discussed in Szlam by adding the functionality of Tanese to the system/method of Szlam and ONeill in order to store and retrieve cookies (Tanese, ¶0053).

As to claim 5, Szlam and ONeill discloses:
method according to claim 1, 
Tanese discloses what Szlam and ONeill do not expressly disclose.
Tanese discloses:
wherein the intercepting the request message of the mini app comprises: intercepting the request message of the mini app through a network interface of a host client of the mini app (¶0068 – Tanese teaches use of NIC card with a computing device (i.e., host client).  It is well known in the art that messages pass through (i.e., intercept) a NIC to transmit a message over a network to a destination). The suggestion/motivation and obviousness rejection is the same as in claim 3.

As to claim 14, similar rejection as to claim 3.
As to claim 16, similar rejection as to claim 5.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2002/0047859 A1 to Szlam et al. (“Szlam”) in view of U.S. Patent No. 11,121,863 B1 to O’Neill et al. (“ONeill”) in further view of U.S. Patent Application Publication No. 2021/0336937 A1 to Gao et al. (“Gao”) in further view of U.S. Patent Application Publication No. 2015/0350173 A1 to Tanese (“Tanese”).
As to claim 4, Szlam, ONeill and Gao discloses:
method according to claim 1, 
Tanese discloses what Szlam, ONeill and Gao do not expressly disclose.
Tanese discloses:
wherein the adding the currently stored cookie content to the new request message comprises: 
(¶0053, ¶0054 – Tanese teaches use of setCookie and getCookie).
Szlam, ONeill, Gao and Tanese are analogous arts because they are from the same field of endeavor with respect to cookie usage within a network.
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate setCookie and GetCookie as discussed in Tanese with attaching cookies to a request as discussed in Gao with cookie storage as discussed in ONeill with system/method as discussed in Szlam by adding the functionality of Gao to the system/method of Szlam and ONeill in order to store and retrieve cookies (Tanese, ¶0053).

As to claim 15, similar rejection as to claim 4.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2002/0047859 A1 to Szlam et al. (“Szlam”) in view of U.S. Patent No. 11,121,863 B1 to O’Neill et al. (“ONeill”) in further view of U.S. Patent Application Publication No. 2015/0264049 A1 to Achilles et al. (“Achilles”).
As to claim 6, Szlam and ONeill discloses:
method according to claim 1, 
Achilles discloses what Szlam and ONeill do not expressly disclose.
Achilles discloses:

checking whether a domain name of a URL included in the request message is a registered domain name (Fig. 2, ¶0008, ¶0029, ¶0030 – Achilles teaches determining if a domain name is registered and if so, process the message and if not, discard the message); and 
in response to the domain name of the URL being a registered domain name, executing the operation of sending the request message to the target server (Fig. 2, ¶0008, ¶0029, ¶0030 – Achilles teaches determining if a domain name is registered and if so, process the message and if not, discard the message).
Szlam, ONeill and Achilles are analogous arts because they are from the same field of endeavor with respect to networking transmissions.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate domain name check as discussed in Achilles with cookie storage as discussed in ONeill with system/method as discussed in Szlam by adding the functionality of Achilles to the system/method of Szlam and ONeill in order to prevent invalid messages from being sent (Achilles, ¶0005).

As to claim 17, similar rejection as to claim 6.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2002/0047859 A1 to Szlam et al. (“Szlam”) in view of U.S. Patent No. 11,121,863 B1 to O’Neill et al. (“ONeill”) in further view of U.S. Patent Application Publication No. 2021/0141853 A1 to Whitney et al. (“Whitney”).
As to claim 9, Szlam and ONeill discloses:
method according to claim 1, 
Whitney discloses what Szlam and ONeill do not expressly disclose
Whitney discloses:
before intercepting the request message of the mini app, the method further comprises: 
parsing a configuration file in a development kit of the mini app to obtain a cookie configuration item, wherein the cookie configuration item is used to describe whether to enable local cookie storage setting of the mini app (¶0998, ¶1013 – Whitney teaches when a data accept cookies in a WebView, the system may be configured to drop a particular cookie based on one or more cookie preferences selected by the user. The system may be configured to drop cookies and store the one or more cookies in cookie storage associated with the WebView. A 3rd party SDK is configured to execute a stub and/or JavaScript or other function to return cookies from the WebView. In response to identifying the one or more values, the 3rd party SDK may be configured to store one or more of the values in a native portion of the code); and 
in response to confirming that, according to the cookie configuration item, the local cookie storage setting of the mini app is to be enabled, executing the (¶0998, ¶1013 – Whitney teaches when a data accept cookies in a WebView, the system may be configured to drop a particular cookie based on one or more cookie preferences selected by the user. The system may be configured to drop cookies and store the one or more cookies in cookie storage associated with the WebView. A 3rd party SDK is configured to execute a stub and/or JavaScript or other function to return cookies from the WebView. In response to identifying the one or more values, the 3rd party SDK may be configured to store one or more of the values in a native portion of the code).
Szlam, ONeill and Whitney are analogous arts because they are from the same field of endeavor with respect to cookie usage within a network.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate the storage and usage of cookies as discussed in Whitney with cookie storage as discussed in ONeill with system/method as discussed in Szlam by adding the functionality of Whitney to the system/method of Szlam and ONeill in order to prevent the tracking of users within a network (Whitney, ¶0007).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2002/0047859 A1 to Szlam et al. (“Szlam”) in view of U.S. Patent No. 11,121,863 B1 to O’Neill et al. (“ONeill”) in further view of U.S. Patent Application Publication No. 2021/0201278 A1 to Annamalai et al. (“Annamalai”).
As to claim 10, Szlam and ONeill discloses:

Annamalai discloses what Szlam and ONeill do not expressly disclose
Annamalai discloses:
wherein the technology stack comprises at least one of the following: a logic layer of the mini app, a web view layer of the mini app, or a native capability side of the mini app (Fig. 2, Browser Object (Webview), 106, ¶0014 – Annamalai teaches use of webview).
Szlam, ONeill and Annamalai are analogous arts because they are from the same field of endeavor with respect to cookie usage within a network.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate usage of a webview as discussed in Annamalai with cookie storage as discussed in ONeill with system/method as discussed in Szlam by adding the functionality of Annamalai to the system/method of Szlam and ONeill in order to demonstrate the usage of a webview within a mobile application environment (Annamalai, Figs. 1-3).

As to claim 11, Szlam and ONeill discloses:
method according to claim 1, 
Annamalai discloses what Szlam and ONeill do not expressly disclose
Annamalai discloses:
wherein the mini app comprises at least a payment function (Fig. 2 of Annamalai (Fig. 2, Payment Application, 202, 206)). The suggestion/motivation and obviousness rejection is the same as in claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR A ELFERVIG whose telephone number is (571)270-5687. The examiner can normally be reached Monday (10:00 AM CST) - Friday (4:00 PM CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAYLOR A ELFERVIG/           Primary Examiner, Art Unit 2445